NUMBER 13-19-00130-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                               IN RE ESEQUIEL DE LA PAZ


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Contreras1

        Relator Esequiel De La Paz filed a petition for writ of mandamus in the above cause

seeking to compel the trial court to dismiss the underlying election contest as moot and

to cancel the general election for Justice of the Peace, Precinct 4 of Kleberg County,

Texas, which is currently set to occur on May 4, 2019. By motion for emergency relief,

relator seeks to abate the underlying trial court proceedings and the pending May 4, 2019

general election.




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); see also id. R. 47.4 (distinguishing opinions and memorandum opinions).
       To obtain relief by writ of mandamus, a relator must establish that an underlying

order is void or a clear abuse of discretion and that no adequate appellate remedy exists.

In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). An abuse of

discretion occurs when a trial court’s ruling is arbitrary and unreasonable or is made

without regard for guiding legal principles or supporting evidence. In re Nationwide, 494
S.W.3d at 712; Ford Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012).

       The Court, having examined and fully considered the petition for writ of mandamus,

the record, and the applicable law, is of the opinion that relator has not met his burden to

obtain mandamus relief. Accordingly, we deny the motion for emergency relief and the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a), 52.10(b).



                                                               DORI CONTRERAS
                                                               Chief Justice

Delivered and filed the
1st day of April, 2019.




                                             2